Charmers, C. J.,
delivered the opinion of the court.
Counties are creatures of legislative will, except in so far *622as their existence, rights, and obligations are recognized, protected, or prescribed by the organic law. Where both the Constitution and the statutes are silent, they owe no duties to, and can prefer no demands against, each other by reason of legislative action, however such action may affect their interests . The courts must presume that the Legislature, the arbiter of their destinies, has made such provision in relation to them as it supposed most conducive to the interest of all concerned, and cannot, therefore, supplement legislation by assuming.to adjust equities which it ignored. It follows, that where a portion of the territory of one county is by the Legislature annexed to another, the county gaining territory neither acquires an}' rights nor comes under any obligations to the county losing it, unless the legislative act so provides. It obtains no interest in the property of the diminished county except within the excised portion, nor incurs any of its debts. To this effect seem to be all the authorities, save the case of Plunkett's Creek v. Crawford, 27 Pa. St. 107, which we decline to follow. Laramie County v. Albany County, 92 U. S. 307, and cases cited; 1 Dill, on Mun. Corp., sect. 126 et seq.
The act by which a portion of the territory of Chickasaw County was ceded to Sumner (Acts 1875, p. 25) contained no provision making the latter liable for any portion of the debts of the former; hence no such liability arose. The fact that by the- act originally creating Sumner County it was provided that it should be liable for its proportional part of the debts of the several counties out of which it was formed, does not change the result. The act had reference only to the several counties then affected by it, and cannot be extended through all time to future acts diminishing or enlarging the boundaries of the new county. It does not appear that any portion of Chickasaw went to make up the territory of Sumner as originally formed.
Decree affirmed.